DETAILED ACTION

	This is in reply to communication filed on 08/12/2022.
	Claims 1, 8 and 15 have been amended.
	Claims 1-20 are currently pending and have been examined.
	The earliest effective filing date of the present application is 07/30/2020.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2014/0153830 to Amtrup et al. (“Amtrup”) in view of US Pat. Pub. No. 2016/0321499 to Meier et al. (“Meier”) further in view of US Pat. Pub. No. 2017/0004136 to Cassel (“Cassel”).

	Regarding claims 1, 8 and 15. Amtrup discloses a computer-implemented method, comprising: 
	obtaining a digital invoice from a vendor comprising one or more text descriptions (Amtrup, Fig. 2; “scan invoice 202” > “OCR invoice 204”. [0021]; “performing optical character recognition (OCR) on the image”. [0040]; “optical character recognition may include any mechanical or electronic translation of the scanned image into machine-editable text”); 
	retrieving a purchase order corresponding to said digital invoice from a purchase order database (Amtrup, Fig. 2; “request purchase order information for given invoice 212” > “retrieve purchase order for given invoice 216”. [0076]; “the purchase order for the given invoice retrieved in operation 216 as well as the scanned and OCRed invoice are processed utilizing an integrated matching and extraction algorithm 220 which performs integrated iterative invoice validation”), wherein said purchase order comprises one or more line items (Amtrup, [0047-0050]; “the complementary document may include a purchase order related to the first document, where the first document is an invoice … include … a line item”); 
	applying a vocabulary model (Amtrup, Fig. 1; preform OCR on first document 102”.” generate hypotheses”. [0035]; “Business rules are another source of additional information that can benefit the OCR step, the extraction step, as well as the data normalization step”). [0050]; “textual information from the first document, textual information from the complementary document, and predefined business rules”) to said one or more text descriptions, (Amtrup, [0035]; “For invoices, an exemplary business rule is that the total price of a line item should be equal to the quantity delivered of the line item times the unit price”)
	matching said one or more text descriptions from said digital invoice to said one or more line items in said purchase order based at least in part on output of said  (Amtrup, Fig. 3; “integrated matching/extracting algorithm 320” > “invoice valid? 322”.  [0031]; “the content of extracted information is validated by matching against the purchase order”. [0036]; “The invoice validation process takes the information from OCR, extraction, validation of the extracted content by matching to the purchase order, and business rules”); 
	wherein the method is carried out by at least one computing device (Amtrup, [0064]; “once extracted textual information from the first document has been later verified by an individual, or the extracted textual information has been verified by a computer by the determination of a perfect match”).
	Amtrup does not disclose the limitation(s) of: 
	wherein said vocabulary model is specific to said vendor and is trained using a set of data to remove text from said text descriptions, 
	wherein the set of data comprises: text descriptions associated with historical purchase orders stored in said purchase order database corresponding to said vendor; 
However, Meier teaches: 
	wherein said vocabulary model (Meier, Fig. 3, [0010]; “extraction engine”) is specific to said vendor and is trained using a set of data (Meier, [0014]; “earn-sets 120 of documents are created to train 130 the extraction engine”) to remove text from said text descriptions, (Meier, [0013] methods and apparatus create learn-sets from document images and stored values for extraction engine training … Once captured, the image is processed to extract text and locations of text on the document. This occurs with OCR 14, for example, or by a PDF file with text (e.g., PDF/A), or by other”)
		wherein the set of data comprises: text descriptions associated with historical purchase orders stored in said purchase order database corresponding to said vendor  (Meier, [0013-0014]; “the image is processed to extract text and locations of text on the document … Enterprises also regularly save on storage volume(s) 40 data extracted from the images of the documents for reasons relating to record retention … include payee name 41 … addresses 49, and the like … learn-sets 120 of documents are created to train 130 the extraction engine”. [0001]; “training obtained from document images and historic data related to the documents saved on storage volumes for an enterprise”).

	Therefore, it would have been obvious to one of ordinary skill in the two-way matching process art at the time of filing to modify Amtrup to include vocabulary model is specific to said vendor and is trained using a set of data to remove text from said text descriptions, wherein the set of data comprises: text descriptions associated with historical purchase orders stored in said purchase order database corresponding to said vendor, as taught by Meier, where this would be performed in order to provide training implementation as executable code on a controller of an imaging device with a scanner typifies. See Meier [0005].

		Further, the combination of Amtrup in view of Meier do not discloses the claimed feature of “product descriptions that are extracted from a product catalog database associated with said vendor”. However, Cassel teaches:
	product descriptions that are extracted from a product catalog database associated with said vendor (Cassel, [0097]; “the supervised model may be trained on historical purchase data … The data mined for the current transaction in the historical purchase data include be data mined from the text of the item description. Detailed associated with the transaction and in the historical purchase data may be details such as the type of product … sizes of the products, colors of the products, the price of the product, age of the purchaser, day of the month, season of the year, and so on”. [0102]; “The random forest of the supervised model may be trained on historical purchase data … category of product purchased, and so on … data may be mined from the product description text for training the random forest of the supervised model”).
	Therefore, it would have been obvious to one of ordinary skill in the two-way matching process art at the time of filing to modify Meier to include product descriptions that are extracted from a product catalog database associated with said vendor, as taught by Cassel, where this would be performed in order to increase amount of conducted transactions over a computer network. See Cassel [0002].

	Regarding claims 2, 9 and 16. The combination of Amtrup in view of Meier further in view of Cassel discloses the computer-implemented method of claim 1, wherein each of said one or more line items in said purchase order comprises a corresponding description (Amtrup, [0030]; “The extraction of line item information like quantity, description, unit price, and total charge of line item is difficult to perform effectively and reliably”).  
	Regarding claims 3, 10 and 17. The combination discloses the computer-implemented method of claim 2, wherein said matching comprises: 
	generating a context dependent discriminative word set for each of said one or more line items in said purchase order based on said corresponding descriptions (Amtrup, Fig. 1; “generate hypotheses 105”. [0050]; “a list of hypotheses mapping the first document to the complementary document are generated using textual information from the first document, textual information from the complementary document, and predefined business rules. In one embodiment, the textual information from the first document and from the complementary document may include numerical information, text, a symbol, etc.”).  

	Regarding claims 4, 11 and 18. The combination discloses the computer-implemented method of claim 3, wherein said matching comprises:Page 22 of 27 P201910440US01matching said one or more text descriptions to said one or more line items based at least in part on said context dependent discriminative word sets (Amtrup, [0046]; “the fuzzy matching process is provided more data from which to characterize and/or validate the document, enabling a more robust analysis of the content (e.g. textual information per se) and/or context of the document (e.g. the intended origin of the document, intended destination of the document, intended purpose of the document, etc. as would be understood by one having ordinary skill in the art upon reading the present descriptions)”).  

	Regarding claims 5 and 12. The combination discloses the computer-implemented method of claim 4, comprising:
	for a given one of the context dependent discriminative word sets, generating a set of scores based on semantic comparisons of said given context dependent discriminative word set and word sets identified from each of said text descriptions of said digital invoice (Amtrup, [0092]; “the algorithm validates the invoice by checking the consistency of the invoice given the extracted values for total, subtotal, taxes as well as other additional charges like shipping and handling against the sum of the validated line-items …  the algorithm outputs a score that indicates the validity of the invoice as well as the best association as determined by the algorithm of the line-items and their fields to the purchase order positions”).   

	Regarding claims 7, 14 and 20. The combination discloses the computer-implemented method of claim 1, comprising:
	extracting a purchase order number from said digital invoice, wherein the purchase order is retrieved from the purchase order database based on the extracted purchase order number (Amtrup, Fig. 1; “extract identifier form first document 104”. [0042]; “as shown in operation 104, an identifier is extracted from the first document … the identifier may include a purchase order number”).


	Claims 6, 13 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Amtrup in view of Meier further in view of Cassel furthermore US. Pat. Pub. No. 2019/0377736 to Balasubramanian et al (“Balasubramanian’’).

	Regarding claims 6, 13 and 19. The combination of Amtrup in view of Meier further in view of Cassel discloses the computer-implemented method of claim 3, wherein generating the context dependent discriminative word sets comprises: 
	Amtrup does not disclose the limitation(s) of: 
	tokenizing the descriptions corresponding to the one or more line items into respective token sets; and 
	determining a maximal co-occurrence word subset which belongs to one and only one of the token sets
	However, Balasubramanian teaches: 
	tokenizing the descriptions corresponding to the one or more line items into respective token sets (Balasubramanian, Fig. 1; “tokenizing the first output into a first token set 120”. [0025]; “At 120, the first output is converted to a set of tokens through tokenization. This first output may be a first set of tokens containing a plurality of search tokens”. Fig. 2, [0032]; “at 22, the processed text from 20 may be tokenized through application of an N-gram model in a process referred to as tokenization”)); and 
	determining a maximal co-occurrence word subset which belongs to one and only one of the token sets (Balasubramanian, Fig. 2, [0033]; “at 22, the set of search tokens may be optimized by utilizing an industry standard term frequency-inverse document frequency (“TFIDF” or “tf-idf”) algorithm to identify commonly occurring tokens and narrow down search token list”).  

	One of ordinary skill in the art would have recognized at the time of filing that applying the known technique of Balasubramanian would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Balasubramanian to the teachings of Amtrup would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying tokenizing the descriptions corresponding to the one or more line items into respective token sets; and determining a maximal co-occurrence word subset which belongs to one and only one of the token sets to Amtrup with document analysis system of purchase orders and invoices accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would normalize the human input and allow a predictable and correct response from the computer. See Balasubramanian [0019].


Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        

/PETER LUDWIG/Primary Examiner, Art Unit 3687